
	
		II
		111th CONGRESS
		1st Session
		S. 134
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to
		  clarify Federal authority relating to land acquisition from willing sellers for
		  the North Country National Scenic Trail.
	
	
		1.Short titleThis Act may be cited as the
			 North Country National Scenic Trail
			 Willing Seller Act.
		2.Authority to acquire
			 land from willing sellers for the North Country National Scenic
			 TrailSection 5(a)(8) of the
			 National Trails System Act (16 U.S.C. 1244(a)(8)) is
			 amended by adding at the end the following: No land or interest in land
			 outside the exterior boundaries of any federally administered area may be
			 acquired by the Federal Government for the trail except with the consent of the
			 owner of the land or interest in land..
		
